Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10811142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 2-19 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art has already been listed within the ids.  
U.S. 20190233895 by Kurzrock et. al. which discloses submission of patient information, processing the patient information in order to determine combination of drugs (regimen), filtering the combination of drugs based on contraindications, redundant targeting, and toxicity (see 0067).  After filitering for suitable combination of drugs, scoring and sorting the suitable combination of drugs to obtain a final result for therapeutic recommendation.  Kurzrock does not explicitly disclose “the hierarchy characterizes a set of regimens related to treating an oncology condition, and the data record…encodes a first regimen specific to the first healthcare provider institution” in combination with the other claimed limitations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167